DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201721027848, filed on August 4, 2017.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], line 1, “Ariel Vehicles” should read “Arial Vehicles”
In paragraph [0007], line 1, “foran UAV” should read “for a UAV”
In paragraph [0052], line 4, “130and” should read “130 and”
In paragraph [0052], line 6, “130and” should read “130 and”
In paragraph [0053], line 3, “actuators140” should read “actuators 140”
In paragraph [0054], line 3, “150including” should read “150 including”
In paragraph [0055], line 1, “microcontroller110” should read “microcontroller 110”
In paragraph [0055], line 4, “microcontroller110” should read “microcontroller 110”
In paragraph [0056], line 2, “110including” should read “110 including”
In paragraph [0060], line 2, “120,desired” should read “120, desired”
In paragraph [0062], line 1, “microcontroller110” should read “microcontroller 110”
In paragraph [0063], line 2, “microcontroller110” should read “microcontroller 110”
In paragraph [0063], line 5, “L, M& N” should read “L, M & N”
In paragraph [0063], line 6, “Kp, Kq& Kr” should read “Kp, Kq & Kr”
In paragraph [0063], line 7, “p-d, q-d& r-d” should read “p-d, q-d & r-d”
In paragraph [0064], line 2, “120,and” should read “120, and”
In paragraph [0065], line 2, “130without” should read “130 without”

Appropriate correction is required.


Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 1, line 1, should be changed to:
A control system for a UAV incorporating autopilot, the control system comprising:
Claim 4, line 2, should be changed to:
from the co-processor is bound within a limited range to ensure stability of the UAV.
Claim 8, line 1, should be changed to:
The system as claimed in claim 3, wherein the main processor acts as an intermediate

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (the) ArduPilot Dev Team (ArduPilot Autopilot Suite - Selected Sections) (ArduPilot hereinafter).

Regarding claim 1, ArduPilot teaches a control system for UAV incorporating autopilot (see ArduPilot, section Dev>>Welcome to the ArduPilot Development Site, page 1, and section Dev>>Companion Computers, regarding an autopilot system, an example of a control system, supporting multi-copters, traditional helicopters, and fixed wing aircraft, all examples of UAV’s), the control system comprising: a main processor (see ArduPilot, section Dev>>Companion Computers, page 1 and sub-section NVidia TX1 as a Companion Computer, and section Rover>>Pixhawk Overview, regarding Pixhawk flight controller, an example of a main processor); and a co-processor, wherein the co-processor computes desired body rate values and feeds the desired body rate values to the main processor (see ArduPilot, section Dev>>Companion Computers, page 1, and sub-section NVidia TX1 as a Companion Computer, section Dev>>MAVLink Commands and section Dev>>Copter Commands, regarding NVidia TX1 as a companion computer, an example of a co-processor, capable of dispatching (feeding) a movement command SET_POSITION_TARGET_LOC, an example of a computed desired body rate values, to the Pixhawk main processor using the MAVLink communications protocol), and the main processor computes one or more motor control signals based on the desired body rate values; wherein the main processor (see ArduPilot, section Dev>>Companion Computers, page 1, sub-section NVidia TX1 as a Companion Computer, page 1, and section Rover>>Pixhawk Overview, regarding Pixhawk, a main processor performing the function of a flight controller. It was well known at the time of Applicant’s filing by a person having ordinary skilled in the art that an inherent function of any flight controller is a capability to maintain stability in the absence of receiving any updating movement commands (from a computing device in communication with the flight controller), for example, the Pixhawk flight controller (main processor) maintains stability (by executing a rate dampening loop algorithm) of attitude comprising of roll, pitch, and yaw, of the UAV, by computing and dispatching one or more motor control signals when delayed (events of latency) or no movement commands (desired body rate values) from the co-processor NVidia TX1 are being received by the main processor Pixhawk, the flight controller).

Regarding claim 2, ArduPilot teaches the system as claimed in claim 1, including wherein the main processor executes the rate damping loop algorithm based on instantaneous body rate values to generate one or more motor control signals to maintain stability of the UAV (see ArduPilot, section Docs>>First Flight with Copter>>Flight Modes>>Loiter Mode, where in this mode, for example, the flight controller (main processor), in the absence of any pilot controls, such as movement commands from a companion computer (co-processor), will automatically attempt to maintain (stability) current location, heading, and altitude by processing (executing) a rate damping loop algorithm based on instantaneous body rate values provided by attached sensors comprising of GPS, compass, and barometer, to generate one or more motor control signals to maintain this stabilizing loiter mode of the UAV).

Regarding claim 3, ArduPilot teaches the system as claimed in claim 2, including wherein the instantaneous body rate values are either obtained directly from one or more sensors without any latency or are obtained by the main processor indirectly with negligible latency (see ArduPilot, section Rover>>>Pixhawk Overview, the Specifications page, regarding Pixhawk, an example of a main processor (flight controller) obtaining directly in real-time (without any latency), sensor data from the module’s integrated accelerometer, gyroscope, magnetometer (compass) and barometer), the instantaneous body rate values of attitude (roll, pitch, yaw), heading, and altitude).

Regarding claim 4, ArduPilot teaches the system as claimed in claim 1, including wherein latency of the desired body rate values from the co-processer is bound within a limited range to ensure stability of UAV (see ArduPilot, section Copter>>First Flight with Copter>>Flight Modes>>Loiter Mode and section Copter>>Advanced Configuration>>Complete Parameter List, where in this mode, for example, the flight controller (main processor), in the absence of any pilot controls, such as movement commands (desired body rate values) from a companion computer (co-processor), will automatically attempt to maintain (stability of) current location, heading, and altitude, can be bound by a limited (latency) range (of time) defined by a pre-determined low battery level event determined by the parameter Critical battery failsafe action (BATT_FS_CRT_ACT), triggering an automated RTL (Return home to Land) or Land (immediately) to ensure stability throughout the UAV’s flight in the absence of receiving a delayed (latent) desired body rate values, for example, a movement command).

Regarding claim 5, ArduPilot teaches the system as claimed in claim 1, including wherein said main processor is a real-time low-level microcontroller (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, and section Rover>>Pixhawk Overview, the Specifications page, regarding ST Micro 32-bit ARM Cortex M4 core with FPU utilized as a flight controller performing time-critical functions of a real-time low-level microcontroller, an example of a main processor).

Regarding claim 6, ArduPilot teaches the system as claimed in claim 1, including wherein said co-processor is a non-real-time high-level microprocessor (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, regarding the NVidia TX1, a companion computer, an example of a co-processor performing non-real-time high-level microprocessor functions, such as for example, determining when to take a photo at or of a give location based on, in part, GPS telemetry data provided by the Pixhawk, an example of a main processor, via MAVLink).

Regarding claim 7, ArduPilot teaches the system as claimed in claim 6, including wherein the co-processor computes complex algorithms including any one or a combination of state estimation, flight control and mission control (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer, regarding the NVidia TX1, a companion computer, an example of a co-processor capable of performing (computing) complex algorithms, such as for example, making intelligent decisions for a mission to take photos when the vehicle is at desired GPS co-ordinates requiring flight control with determining (computing) a flight plan to navigate waypoints). 

Regarding claim 8, ArduPilot teaches the system as claimed in claim3, including wherein the main processor acts as an intermediate between the one or more sensors and the co-processor by collecting raw sensor data and feeding the raw sensor data to the co-processor (see ArduPilot, section Dev>>Companion Computers and sub-section NVidia TX1 as a Companion Computer with picture Connecting the Pixhawk and TX1, and section Rover>>Pixhawk Overview, the Specifications page, regarding Pixhawk, a main processor, acting as an intermediate between the sensors and the co-processor NVidia TX1 (via attached carrier board), for example, by collecting raw sensor data (of latitude, longitude, and altitude) from an attached GPS module to GPS port 10 on the Pixhawk, and feeding this GPS data to the co-processor NVidia TX1 via a serial connection communicating with the MAVLink protocol).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/P.Y.N./Examiner, Art Unit 3661

March 6, 2021
                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661